internal_revenue_service number release date index number ------------------------------- --------------- -------------------------- --------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-145484-07 date date x -------------- ----------------------- state date ---------- ------------------------ dear -------------- requesting relief under sec_1362 of the internal_revenue_code facts this letter is in response to your request submitted on behalf of x dated august based on the materials submitted and representations within we understand the relevant facts to be as follows x was incorporated under the laws of state on date no valid election to treat x as an s_corporation effective date was filed timely with the service_center law and analysis sec_1362 provides that a small_business_corporation can elect to be an s_corporation plr-145484-07 sec_1362 provides guidance on when the s election becomes effective if an s election is made within the first two and one-half months of a corporation s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if the corporation makes an election after the first two and one-half months of a corporation s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determined reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as being timely made for that taxable_year and effective as of the first day of that taxable_year conclusion based solely on the facts submitted and representations made we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective date accordingly provided that x otherwise qualifies as a subchapter_s_corporation and files an original form_2553 along with a copy of this letter with the relevant service_center within sixty days from the date of this letter then such an election will be treated as timely made for date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of pursuant to the power_of_attorney on file with this office we will send a copy of plr-145484-07 this ruling to your representative sincerely s audrey w ellis senior counsel branch passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
